DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
This communication is responsive to the applicant’s amendment dated 03/09/2021.  The applicant(s) amended claims 1, 10, and 16.

Response to Arguments
Applicant's arguments with respect to claims 1, 10, and 16 have been considered but are moot in view of the new ground(s) of rejection because the arguments pertain to the newly amended limitations.

Claim Rejections - 35 USC § 103
Claim(s) 1-10, 12-16, and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Nemcek et al. (US 20150276254 A1) in view of Baba et al. (20180277119 A1).

claim 1, Nemcek teaches:
“An apparatus for an electronic device to natural machine converse with a user of the electronic device” (abstract; ‘An HVAC controller may be controlled in response to a natural language audio message that is not recognizable by the HVAC controller as a command, where the natural language audio message is translated into a command recognizable by the HVAC controller.’), comprising:
“listening circuitry, including a first autonomous speech recognition (ASR) engine (‘processor 40’), disposed in the electronic device (‘thermostat 22’), to detect a keyword that denotes start of a conversation between the apparatus and the user” (par. 0056; ‘Illustratively, the processor 40 of thermostat 22 may be configured to implement a limited voice recognition engine that is not intended to recognize all or most of the words in a dictionary, but may be configured to identify limited words and phrases such as a trigger phrase (e.g., an audio trigger in an audio voice stream or message received at or by the microphone 28) included in a voice message and/or in some cases, a limited command set.’; par. 0061; ‘The communication between the end user 8 and the thermostat 22 may begin when an end user 8 verbalizes a trigger phrase (e.g., "Hello, Thermostat" or other trigger phrase) 108 or otherwise engages the thermostat 22, and the thermostat 22 creates a connection with the remote server 58 (discussed further below).’);
“dialogue circuitry, including a second ASR engine with greater speech recognition capability than the first ASR engine, co-disposed with the listening circuitry in the electronic device, to converse with the user during the conversation, including to detect for one or more end of conversation features, [[the listening circuitry and the dialogue circuitry being separate and distinct from each other]]” (par. 0061; ‘Once a trigger phrase has been recognized by the thermostat 22 (e.g., by voice recognition engine 46), the thermostat may ask 110 the end user 8 to state a command (e.g., "Hello! Please say your command.", or other request for a command or further input).’ The thermostat has the ability to recognize both keyword as well as converse with the user, which reads on co-disposed with the listening circuitry in the electronic device. See also par. 0057, 0062); and
“a controller coupled to the listening circuitry and the dialogue circuitry, and co-disposed with the listening circuitry and the dialogue circuitry in the electronic device, to selectively activate or deactivate, or cause to be activated or deactivated one of the listening circuitry or the dialogue circuitry (‘create a connection with a remote server 58’), and to pass control from the de-activated one of the listening circuitry or the dialogue circuitry to the activated one of the listening circuitry or the dialogue circuitry, based at least in part on a current state of the conversation, which includes at least an end state of the conversation, [[the controller being separate and distinct from the listening circuitry and the dialogue circuitry]]” (par. 0059; ‘When the voice recognition engine 46 of a controller 47 of the thermostat 22 identifies a trigger phrase in a received natural language voice stream, the voice recognition engine 46 may initiate processing of the natural language voice stream. In one example, the thermostat 22 may create a connection with a remote server 58 that may allow for a communication flow between an end user at the thermostat 22 (or other controller) and the remote server 58.’; par. 0062; ‘In response to the interruption, the thermostat 22 may prepare to close or end the communication session and respond to the interruption by asking 122 the end user 
“wherein the dialogue circuitry is to further notify the controller of the end state of the conversation, on detection of at least one end of conversation feature” (par. 0062; ‘Then, the end user 8 may respond 124 to the question (e.g., by stating "No. That is all" or some other statement recognizable as indicating the communication should end or by stating a further command) and the communication may continue or end as appropriate. In some instances, the end user 8 may not respond at all and the communication may be terminated after a set period of time (e.g., the communication may time out).’).
However, Nemcek does not expressly teach:
“the listening circuitry and the dialogue circuitry being separate and distinct from each other”;
“the controller being separate and distinct from the listening circuitry and the dialogue circuitry”;
“wherein initially, the controller is to activate or cause to be activated the listening circuitry and deactivate or cause to be deactivated the dialogue circuitry, and on detection of the start of the conversation by the listening circuitry, the controller is to deactivate or cause to be deactivated the listening circuitry and activate or cause to be activated the dialogue circuitry”; and
“wherein in response to the notification of the end state of the conversation, the controller is to activate or cause to be activated the listening circuitry and deactivate or cause to be deactivated the dialogue circuitry.”
In a similar field of endeavor (speech recognition), Baba teaches:
the listening circuitry and the dialogue circuitry being separate and distinct from each other” and “the controller being separate and distinct from the listening circuitry and the dialogue circuitry” (par. 0028; ‘This speech dialogue device 1 includes a speech recognition unit 10, a dictionary selecting unit 11, a local speech recognition dictionary 12, a response-mode selecting unit 13, a response-mode correspondence table 14, a dialogue controlling unit 15, a response-mode database (DB) 16, a speech output controlling unit 17, and a display output controlling unit 18.’);
“wherein initially, the controller is to activate or cause to be activated the listening circuitry and deactivate or cause to be deactivated the dialogue circuitry, and on detection of the start of the conversation by the listening circuitry, the controller is to deactivate or cause to be deactivated the listening circuitry and activate or cause to be activated the dialogue circuitry” (par. 0010; ‘Thus, when the user utters the keyword for instructing the start of the speech dialogue, the speech dialogue device switches the mode of the response while starting the speech dialogue.’; par. 0037; ‘However, in this first embodiment, in the case where the standby dictionary 12a is selected by the dictionary selecting unit 11, the recognition processing is performed by the local recognition unit 10a using the standby dictionary 12a. In the case where the speech dialogue dictionary 12b is selected, the recognition processing is performed by the local recognition unit 10a using the speech dialogue dictionary 12b or the recognition processing is performed by the server recognition unit 10b using the speech recognition server 7.’ When the standby dictionary is used, the speech dialogue dictionary is not active. When there’s a start of speech dialogue, the dictionary switches to the speech 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nemcek’s speech recognition circuitry used to detect the start and end of conversations by incorporating the switching of dictionaries taught by Baba in order to deactivate and activate the different speech recognition engines/circuitries based upon conversation states.  The combination would provide a speech dialogue device that can instantaneously and easily change a mode of a response in a speech dialogue. (Baba: par. 0007)
The combination of Nemcek in view of Baba teaches: 
“wherein in response to the notification of the end state of the conversation, the controller is to activate or cause to be activated the listening circuitry and deactivate or cause to be deactivated the dialogue circuitry” (Nemcek: par. 0062; ‘Then, the end user 8 may respond 124 to the question (e.g., by stating "No. That is all" or some other statement recognizable as indicating the communication should end or by stating a further command) and the communication may continue or end as appropriate.’). Using Baba’s method of switching dictionaries, it would have been obvious to switch back to the standby dictionary from the dialogue dictionary when the conversation has finished, thus activating the standby circuitry and deactivating the dialogue circuitry accordingly.

Regarding claim 2 (dep. on claim 1), the combination of Nemcek in view of Baba further teaches:


Regarding claim 3 (dep. on claim 1), the combination of Nemcek in view of Baba further teaches:
“wherein the listening circuitry is to send the controller a conversation state indicator that denotes a detection of the keyword or the start of the conversation, or the dialogue circuitry is to send the controller a conversation state indicator that denotes a desire to start the conversation” (Nemcek: par. 0056; ‘Illustratively, the processor 40 of thermostat 22 may be configured to implement a limited voice recognition engine that is not intended to recognize all or most of the words in a dictionary, but may be configured to identify limited words and phrases such as a trigger phrase (e.g., an audio trigger in an audio voice stream or message received at or by the microphone 28) included in a voice message and/or in some cases, a limited command set.’).

Regarding claim 4 (dep. on claim 3), the combination of Nemcek in view of Baba further teaches:


Regarding claim 5 (dep. on claim 4), the combination of Nemcek in view of Baba further teaches:
“wherein the controller is to further deactivate or cause to be deactivated the listening circuitry, on receipt of the conversation state indicator that denotes a detection of the keyword or the start of the conversation, or on receipt of the conversation state indicator that denotes a desire to start the conversation” (Nemcek: par. 0061; ‘The communication between the end user 8 and the thermostat 22 may begin when an end user 8 verbalizes a trigger phrase (e.g., "Hello, Thermostat" or other trigger phrase) 108 or otherwise engages the thermostat 22, and the thermostat 22 creates a connection with the remote server 58 (discussed further below).’).

Regarding claim 6 (dep. on claim 1), the combination of Nemcek in view of Baba further teaches:


Regarding claim 7 (dep. on claim 6), the combination of Nemcek in view of Baba further teaches:
“wherein the controller is to reset or cause the timer to be reset on receipt of a conversation state indicator that indicates continuation of the conversation” (Nemcek: par. 0062; ‘Then, the end user 8 may respond 124 to the question (e.g., by stating "No. That is all" or some other statement recognizable as indicating the communication should end or by stating a further command) and the communication may continue or end as appropriate. In some instances, the end user 8 may not respond at all and the communication may be terminated after a set period of time (e.g., the communication may time out).’ If a user continues to speak, the communication does not time out, which reads on the limitation.).

Regarding claim 8 (dep. on claim 7), the combination of Nemcek in view of Baba further teaches:
“wherein the dialogue circuitry is to send, and the controller is to receive from the dialogue circuitry, a conversation state indicator that denotes the dialogue circuitry recognized user utterance, the dialogue circuitry responded to user utterance, or the dialogue circuitry detected one or more of continuing conversation features” (Nemcek: 

Regarding claim 9 (dep. on claim 6), the combination of Nemcek in view of Baba further teaches:
“wherein the controller is to activate or cause to be activated the listening circuitry, and to pass control to the listening circuitry, on receipt of a conversation state indicator that denotes the state of the conversation is at the end state or an expiration of the timer” (Nemcek: par. 0062; ‘Then, the end user 8 may respond 124 to the question (e.g., by stating "No. That is all" or some other statement recognizable as indicating the communication should end or by stating a further command) and the communication may continue or end as appropriate. In some instances, the end user 8 may not respond at all and the communication may be terminated after a set period of time (e.g., the communication may time out).’ After the end of the communication, the thermostat will go back to listening for trigger phrases.).

claim 10, Nemcek teaches:
“A machine implemented method for natural conversing with a user” (abstract; ‘An HVAC controller may be controlled in response to a natural language audio message that is not recognizable by the HVAC controller as a command, where the natural language audio message is translated into a command recognizable by the HVAC controller.’), comprising: 
“setting, by dialogue circuitry of a computer device, a timer of the dialogue circuitry, on activation of the dialogue circuitry [[by a separate and distinct controller of the computer device co-disposed with the dialogue circuitry in the computer device]], the dialogue circuitry further including a first automatic speech recognition (ASR) engine (‘remote server 58’)” (par. 0061; ‘The communication between the end user 8 and the thermostat 22 may begin when an end user 8 verbalizes a trigger phrase (e.g., "Hello, Thermostat" or other trigger phrase) 108 or otherwise engages the thermostat 22, and the thermostat 22 creates a connection with the remote server 58 (discussed further below).’).; par. 0062; ‘In some instances, the end user 8 may not respond at all and the communication may be terminated after a set period of time (e.g., the communication may time out).’).’ The period of time reads on timer.);
“on setting the timer, conversing, by the dialogue circuitry, with a user of the computer device” (par. 0061; ‘Once a trigger phrase has been recognized by the thermostat 22 (e.g., by voice recognition engine 46), the thermostat may ask 110 the end user 8 to state a command (e.g., "Hello! Please say your command.", or other request for a command or further input).’); and

“wherein on notification of the end of the conversing with the user, the dialogue circuitry is de-activated, and a [[separate and distinct]] listening circuitry of the computer device co-disposed with the dialogue circuitry and the controller in the computer device is activated instead, by the controller of the computer device, the listening circuitry having a second ASR engine (‘processor 40’) with lesser speech recognition capability than the first ASR engine” (par. 0061; ‘Once a trigger phrase has been recognized by the thermostat 22 (e.g., by voice recognition engine 46), the thermostat may ask 110 the end user 8 to state a command (e.g., "Hello! Please say your command.", or other request for a command or further input).’ The thermostat has the ability to recognize both keyword as well as converse with the user, which reads on co-disposed with the dialogue circuitry and the controller. See also par. 0056, 0062).
However, Nemcek does not expressly teach:
“by a separate and distinct controller of the computer device co-disposed with the dialogue circuitry in the computer device” and separate and distinct listening circuitry.
In a similar field of endeavor (speech recognition), Baba teaches:
“by a separate and distinct controller of the computer device co-disposed with the dialogue circuitry in the computer device” and separate and distinct listening circuitry 
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nemcek’s speech recognition circuitry used to detect the start and end of conversations by incorporating the switching of dictionaries taught by Baba in order to deactivate and activate the different speech recognition engines/circuitries based upon conversation states.  The combination would provide a speech dialogue device that can instantaneously and easily change a mode of a response in a speech dialogue. (Baba: par. 0007)

Regarding claim 12 (dep. on claim 10), the combination of Nemcek in view of Baba further teaches:
“sending to the controller, by a listening circuitry of the computer device, a conversation state indicator that denotes a detection of a keyword or a start of conversing with the user, or sending to the controller, by the dialogue circuitry, a conversation state indicator that denotes a desire to start conversing with the user” (Nemcek: par. 0061; ‘The communication between the end user 8 and the thermostat 22 may begin when an end user 8 verbalizes a trigger phrase (e.g., "Hello, Thermostat" or other trigger phrase) 108 or otherwise engages the thermostat 22, and the thermostat 22 creates a connection with the remote server 58 (discussed further below).’).

Regarding claim 13 (dep. on claim 12), the combination of Nemcek in view of Baba further teaches:
“activating or causing to be activated, by the controller, the dialogue circuitry, and passing control to the dialogue circuitry, on receipt of the conversation state indicator that denotes a detection of the keyword or the start of the conversing with the user, or the conversation state indicator that denotes a desire of the dialogue circuitry to start conversing with the user” (Nemcek: par. 0061; ‘The communication between the end user 8 and the thermostat 22 may begin when an end user 8 verbalizes a trigger phrase (e.g., "Hello, Thermostat" or other trigger phrase) 108 or otherwise engages the thermostat 22, and the thermostat 22 creates a connection with the remote server 58 (discussed further below).’).

Regarding claim 14 (dep. on claim 13), the combination of Nemcek in view of Baba further teaches: “deactivating or causing to be deactivated, by the controller, the listening circuitry, on receipt of the conversation state indicator that denotes a detection of the keyword or the start of the conversing with the user, or on receipt of the conversation state indicator that denotes a desire to start conversing with the user” (Nemcek: par. 0061; ‘The communication between the end user 8 and the thermostat 22 may begin when an end user 8 verbalizes a trigger phrase (e.g., "Hello, Thermostat" or other trigger phrase) 108 or otherwise engages the thermostat 22, and the thermostat 22 creates a connection with the remote server 58 (discussed further below).’).

claim 15 (dep. on claim 14), the combination of Nemcek in view of Baba further teaches:
“activating or causing to be activated, by the controller, the listening circuitry, and passing control to the listening circuitry, on receipt of a conversation state indicator that denotes the state of the conversation is at an expiration of the timer” (Nemcek: par. 0062; ‘In some instances, the end user 8 may not respond at all and the communication may be terminated after a set period of time (e.g., the communication may time out).’).

Regarding claim 16, Nemcek teaches:
“analyze, with a controller of the computer device, indicators that denote states of a conversation between a dialogue circuitry of the computer device and a user, the states including an end conversation state” (par. 0062; ‘Then, the end user 8 may respond 124 to the question (e.g., by stating "No. That is all" or some other statement recognizable as indicating the communication should end or by stating a further command) and the communication may continue or end as appropriate.’); and
“selectively activate, causing to be activated, with the controller, a selected one of a listening circuitry or the dialogue circuitry of the computer device, based at least in part on the state of the conversation with the user, and pass control to the activated listening circuitry to detect for a keyword that denotes start of a new conversation, in response to an indicator from the dialogue circuitry indicating an end conversation state of a prior conversation, the listening circuitry including a first autonomous speech recognition (ASR) engine, and the dialogue circuitry including a second ASR engine with greater speech recognition capability than the first ASR engine” (par. 0056; 
However, Nemcek does not expressly teach:
“wherein the controller, the dialogue circuitry and the listening circuitry are separate and distinct from each other, and co-disposed in the computer device.”
In a similar field of endeavor (speech recognition), Baba teaches:
“wherein the controller, the dialogue circuitry and the listening circuitry are separate and distinct from each other, and co-disposed in the computer device”(par. 0028; ‘This speech dialogue device 1 includes a speech recognition unit 10, a dictionary 
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nemcek’s speech recognition circuitry used to detect the start and end of conversations by incorporating the switching of dictionaries taught by Baba in order to deactivate and activate the different speech recognition engines/circuitries based upon conversation states.  The combination would provide a speech dialogue device that can instantaneously and easily change a mode of a response in a speech dialogue. (Baba: par. 0007)

Regarding claim 18 (dep. on claim 16), the combination of Nemcek in view of Baba further teaches:
“wherein the computer device is further caused to send, with the listening circuitry, to the controller a conversation state indicator that denotes a detection of the keyword or the start of the new conversation, or the dialogue circuitry is to send the controller a conversation state indicator that denotes a desire to start the new conversation” (Nemcek: par. 0061; ‘The communication between the end user 8 and the thermostat 22 may begin when an end user 8 verbalizes a trigger phrase (e.g., "Hello, Thermostat" or other trigger phrase) 108 or otherwise engages the thermostat 22, and the thermostat 22 creates a connection with the remote server 58 (discussed further below).’).

Regarding claim 19 (dep. on claim 18), the combination of Nemcek in view of Baba further teaches:
“wherein the computer device is further caused, with the controller, to activate the dialogue circuitry, and to pass control to the dialogue circuitry, on receipt of the conversation state indicator that denotes a detection of the keyword or the start of the new conversation, or the conversation state indicator that denotes a desire of the dialogue circuitry to start the new conversation” (Nemcek: par. 0061; ‘The communication between the end user 8 and the thermostat 22 may begin when an end user 8 verbalizes a trigger phrase (e.g., "Hello, Thermostat" or other trigger phrase) 108 or otherwise engages the thermostat 22, and the thermostat 22 creates a connection with the remote server 58 (discussed further below).’).

Regarding claim 20 (dep. on claim 19), the combination of Nemcek in view of Baba further teaches:
“wherein the computer device is further caused, with the controller to deactivate the listening circuitry, on receipt of the conversation state indicator that denotes a detection of the keyword or the start of the new conversation, or on receipt of the conversation state indicator that denotes a desire to start the new conversation” (Nemcek: par. 0061; ‘The communication between the end user 8 and the thermostat 22 may begin when an end user 8 verbalizes a trigger phrase (e.g., "Hello, Thermostat" or other trigger phrase) 108 or otherwise engages the thermostat 22, and the thermostat 22 creates a connection with the remote server 58 (discussed further below).’).

Regarding claim 21 (dep. on claim 19), the combination of Nemcek in view of Baba further teaches:
“wherein the computer device is further caused, with the dialogue circuitry, on activation, to set a timer, to recognize user utterance, and to respond to the user utterance” (Nemcek: par. 0062; ‘In some instances, the end user 8 may not respond at all and the communication may be terminated after a set period of time (e.g., the communication may time out).’).

Regarding claim 22 (dep. on claim 21), the combination of Nemcek in view of Baba further teaches:
“wherein the computer device is further caused, with the controller, to reset the timer, on receipt of a conversation state indicator that indicates continuation of the conversation” (Nemcek: par. 0062; ‘In some instances, the end user 8 may not respond at all and the communication may be terminated after a set period of time (e.g., the communication may time out).’ If a user continues conversation, communication is not timed out.).

Regarding claim 23 (dep. on claim 22), the combination of Nemcek in view of Baba further teaches:
“wherein the computer device is further caused, with the dialogue circuitry, to send to the controller a conversation state indicator that denotes the dialogue circuitry recognized user utterance, the dialogue circuitry responded to user utterance, or the .

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nemcek in view of Baba, further in view oof Raanani et al. (US 20170187880 A1).

Regarding claim 11 (dep. on claim 10), the combination of Nemcek in view of Baba further teaches:
“on detection of at least one conversation continuing feature, notifying the controller, by the dialogue circuitry, of the detection” (Nemcek: par. 0061; ‘After a question or command has been answered and/or confirmed by the thermostat 22, the end user 8 may state a further command 116 (e.g., by stating "Thanks. What is the weather?" or other question or command) without entering a further trigger (e.g., trigger phrase) and the thermostat 22 may respond 118 to this further command by providing a response to the command.’); and
“on notification of the detection, resetting the timer to keep the dialogue circuitry from being prematurely deactivated prior to end of conversing with the user” (Nemcek: par. 0062; ‘Then, the end user 8 may respond 124 to the question (e.g., by stating "No. That is all" or some other statement recognizable as indicating the communication should end or by stating a further command) and the communication may continue or end as appropriate. In some instances, the end user 8 may not respond at all and the 
However, Nemcek and Baba do not expressly teach:
“detecting, by the dialogue circuitry, for one or more conversation continuing features during the conversing, the one or more conversation continuing features include at least selected pitch attributes of the user.”
In a similar field of endeavor (ASR), Raanani teaches:
“detecting, by the dialogue circuitry, for one or more conversation continuing features during the conversing, the one or more conversation continuing features include at least selected pitch attributes of the user” (par. 0030; ‘In some embodiments, the affect component 215 can also extract features, such as a speaker engagement metric ("wow" metric), which measures how engaged a participant was in the conversation, e.g., based on the usage of vocabulary, rate of speech, pitch change.’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Nemcek’s (in view of Baba) voice recognition method by incorporating Raanani’s feature extraction of pitch change in order to measure how engaged a participant is in a conversation.

Regarding claim 17 (dep. on claim 16), the combination of Nemcek in view of Baba and Raanani further teaches:
“wherein the dialogue circuitry, while conversing with the user, further detects for continuing conversation features that include at least selected pitch attributes of the .

Terminal Disclaimer
The terminal disclaimer filed on 03/09/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10360909 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Other pertinent prior art that teach similar features are cited in the PTO-892 for consideration (e.g., Parker et al. and Di Censo et al.).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191.  The examiner can normally be reached on 10 am - 6pm EST Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MARK . VILLENA
Examiner
Art Unit 2658



/MARK VILLENA/           Examiner, Art Unit 2658         


/RICHEMOND DORVIL/           Supervisory Patent Examiner, Art Unit 2658